UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6314


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MICHAEL ANGELO KARRISON,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Terry L. Wooten, Senior District Judge. (3:13-cr-00554-TLW-1)


Submitted: June 24, 2021                                          Decided: June 29, 2021


Before KING and THACKER, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Angelo Karrison, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael Angelo Karrison appeals the district court’s order denying his motions for

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the First Step

Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. After reviewing the

record, we conclude that the district court did not abuse its discretion in denying Karrison’s

motions. See United States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021) (stating standard

of review). Accordingly, we affirm for the reasons stated by the district court. United

States v. Karrison, No. 3:13-cr-00554-TLW-1 (D.S.C. Feb. 3, 2021). We deny Karrison’s

motion to consolidate. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                                 AFFIRMED




                                              2